DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 4/5/2022 has been entered. Claims 21-40 remain pending in the application. 

Response to Arguments
Applicant's arguments filed on 4/5/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument on pages 7-9 that Jiang (US Patent 10,469,317) fails to teach the limitation of claims 21, 28 and 35, especially the limitation of “…the multi-part VNF comprising a first VNF part and a second VNF part; and …”, the examiner cannot concur with the applicant because of the reasons described below.
Applicant argues that Jiang fails to teach any way for deploying a multi-part VNF that includes these two parts: “at least one microservice and the VM” – i.e., that both execute simultaneously for the multi-part VNF (page 8 of the response filed 4/5/2022).
On the contrary to the applicant’s arguments, Jiang teaches that for the first VNF part, generating a container having at least one microservice executing in the container (Jiang, see column 13 lines 27-30, The identified device profile 28 may further define one or more configuration templates for configuring a VNF instance 23A and/or a virtual machine, container (such as, DOCKER container), or other NFVI for the VNF instance); and for the second VNF part, deploying a virtual machine (“VM”) (Jiang, see clumn 13 lines 27-30, The identified device profile 28 may further define one or more configuration templates for configuring a VNF instance 23A and/or a virtual machine, container (such as, DOCKER container), or other NFVI for the VNF instance). Even though not utilizing the terms of ‘first … part’ and ‘second … part’, Jiang discloses an identified device profile comprising one or more configuration templates for configuring a VNF instance and/or a virtual machine, container (such as, DOCKER container), or other NFVI for the VNF instance within it.
Furthermore, the applicant equals the limitation “… at least one microservice and the VM” of claims 21, 28 and 35 to ‘that both execute simultaneously for the multi-part VNF’. However, none of the independent claims recites or indicates that the “at least one microservice and the VM” are executed SIMULTANEOUSLY.  Examiner does not concur with the applicant’s arguments and suggests to further amend the claim language accordingly.

Allowable Subject Matter
Claims 22, 23, 29, 30, 36 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 24-28, 31-35 and 38-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jiang (US Patent 10,469,317).

Regarding claims 21, 28 and 35, Jiang teaches a method for managing hybrid virtual network functions on a network (Jiang, see abstract, Techniques are described for dynamically adapting virtualized network functions (VNFs) to different target environments), comprising:
receiving a virtual network function (“VNF”) descriptor that specifies a multi-part VNF (Jiang, see column 2 lines 18-21, Extending the VNF descriptor to specify a device family for the described VNF to flexibly adapt the VNF to different target VIMs and deployment environments), the multi-part VNF comprising a first VNF part and a second VNF part (Jiang, see column 8 lines 45-48, device profiles 28 encapsulate and organize the various types of implementation differences that may be applied to different types of VNF 23); and
deploying the multi-part VNF, including:
for the first VNF part, generating a container having at least one microservice executing in the container (Jiang, see column 13 lines 27-30, The identified device profile 28 may further define one or more configuration templates for configuring a VNF instance 23A and/or a virtual machine, container (such as, DOCKER container), or other NFVI for the VNF instance); and
for the second VNF part, deploying a virtual machine (“VM”) (Jiang, see column 13 lines 27-30, The identified device profile 28 may further define one or more configuration templates for configuring a VNF instance 23A and/or a virtual machine, container (such as, DOCKER container), or other NFVI for the VNF instance),
wherein the VNF descriptor specifies the at least one microservice and the VM (Jiang, see column 2 lines 18-21, Extending the VNF descriptor to specify a device family for the described VNF to flexibly adapt the VNF to different target VIMs and deployment environments).

Regarding claims 24, 31 and 38, Jiang teaches wherein deploying the multi-part VNF further includes determining at least one of a VNF placement, an addition of other VNFs, and a VNF teardown (Jiang, see column 17 lines 32-38, Controller 24 configures the instance of VNF 23A based on the configuration data obtained using the device profile (762). For example, based on the configuration data, controller 24 instantiates an instance of VNF 23A, applies a bootstrap configuration to VNF 23A, applies a traffic steering configuration to VNF 23A, and ties VNF 23A to a service chain to implement a network service).

Regarding claims 25 and 32, Jiang teaches further comprising:
receiving a request to create the multi-part VNF (Jiang, see column 7 lines 46-49, Controller 24 may obtain network descriptor 25 for network service 26 from a data center operator 10, the service provider, a customer portal for requesting network services, a network management system);
based on the request, determining a requirement of where in a network to place the first and second VNF parts (Jiang, see column 17 lines 19-23, Controller 24, based on the device family 51 of VNFD 27 for VNF 23A and the VIM-type 410, identifies a device profile 28 for the executable package for VNF 23A (758). The identified device profile is usable for obtaining configuration data for VNF 23A); and
placing the first and second VNF parts according to the requirement (Jiang, see column 17 lines 32-38, Controller 24 configures the instance of VNF 23A based on the configuration data obtained using the device profile (762). For example, based on the configuration data, controller 24 instantiates an instance of VNF 23A, applies a bootstrap configuration to VNF 23A, applies a traffic steering configuration to VNF 23A, and ties VNF 23A to a service chain to implement a network service).

Regarding claims 26, 33 and 39, Jiang teaches further comprising:
determining, by a virtual infrastructure manager (“VIM”), a requirement for creating the multi-part VNF based on network performance (Jiang, see column 17 lines 11-18, The VNFD 27 includes a device family 51. Controller 24 determines an NFVI architecture (e.g., Contrail, AWS, Microsoft Azure) to host the VNF 23A, where the NFVI architecture is associated with a VIM-type 410 (754). That is, the VIM-type 410 corresponds to a type of NFVI for hosting the VNF instance 23A specified by NSD 25. Controller 24 obtains an executable package for VNF 23A identified by the VNFD 27 (756)),
wherein the multi-part VNF is deployed based on the requirement (Jiang, see column 17 lines 32-38, Controller 24 configures the instance of VNF 23A based on the configuration data obtained using the device profile (762). For example, based on the configuration data, controller 24 instantiates an instance of VNF 23A, applies a bootstrap configuration to VNF 23A, applies a traffic steering configuration to VNF 23A, and ties VNF 23A to a service chain to implement a network service).

Regarding claims 27, 34 and 40, Jiang teaches further comprising enforcing a policy defined by the VNF descriptor, wherein the VNF descriptor includes at least one of a virtual VNF link descriptor (“VVLD”), a virtual network function descriptor (“VNFD”), and a physical network function descriptor (“PNFD”) (Jiang, see column 7 lines 32-36, An example network service description is nsd, an example virtualized network function descriptor is vnfd, and an example data structure for indicating a network function topology is vnffgd (VNF Forwarding Graph), which are described in NFV MANO).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG G KIM whose telephone number is (571)270-0619. The examiner can normally be reached Mon-Fri @ 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R. Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG G KIM/Examiner, Art Unit 2443                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443